Citation Nr: 9907580	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  94-37 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for residuals of head 
trauma with a concussion.  
2. Entitlement to an increased rating for dysthymia, 
currently rated as 10 percent disabling.  
3. Entitlement to an increased rating for thoracic strain 
with degenerative changes of the thoracic spine, currently 
rated as 10 percent disabling.  
4. Entitlement to a total rating based on unemployability due 
to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from June 1980 to June 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The veteran's claims include entitlement to service 
connection for residuals of head trauma with a concussion.  
Service medical records show that in March 1982 the veteran 
was in an automobile accident in which she was thrown though 
the windshield, but not completely out of the car.  The 
initial diagnoses included cerebral concussion.  At her 
hearing in November 1998, the veteran submitted an evaluation 
report from a fee-basis certified rehabilitative counselor 
who included in her report a DSM-IV mental health evaluation 
with Axis I diagnosis of (293.83) mood disorder secondary to 
cerebral contusion (unstable mood) and Axis II diagnosis of 
(310.1) personality change, due to direct physiological 
disorder, due to closed had injury (disinhibited type).  The 
rehabilitative counselor reviewed the veteran's medical 
evaluation and treatment records and suggested that the 
veteran would benefit from a comprehensive evaluation based 
on empirical evidence from her records including evidence 
concerning the magnitude of the head trauma she suffered in 
March 1982.  

The record also includes a March 1998 letter from Joseph J. 
David, M.D., who reported that he interviewed the veteran for 
a diagnostic psychiatric evaluation in February 1998.  He 
noted the veteran's history of a motor vehicle accident in 
1982 and that the veteran had carried various psychiatric 
diagnoses.  Dr. David stated that his diagnostic impression 
was that the veteran suffered from DSM-IV (293.83) mood 
disorder secondary to cerebral contusion (851.80), presuming 
the cerebral contusion to be due to her closed head injury of 
1982.  He stated that in any case, the veteran was clearly 
status post closed-head injury with unstable mood and several 
issues of adjustment to chronic illness.  

The Board notes, in addition, that the record includes a 
report of VA magnetic resonance imaging (MRI) study of the 
brain conducted in December 1996.  The radiologist's 
impression was lesion in the left superior aspect of the 
cerebellum and in the white matter lateral to the right basal 
ganglia. He said these lesions might represent small lacunar 
infarctions.  In clinical records from a visit to a VA 
neurosurgery clinic in February 1997, the physician stated 
that the possible lacunar infarcts may have been from the 
veteran's old motor vehicle accident and that otherwise their 
etiology was unknown.  When the veteran was seen in a VA 
neurology clinic in March 1997, the physician noted he had 
reviewed the MRI films and said there was no evidence of a 
temporal tip contusion to go along with the possible lacunar 
infarctions.  

In view of this potentially conflicting evidence, the Board 
will return the case to the RO for further development to 
attempt to obtain additional information that will facilitate 
a decision regarding the veteran's service connection claim.  
In addition to service connection for residuals of head 
trauma, the veteran is seeking an increased rating for her 
service-connected dysthymia, an increased rating for 
musculoskeletal disability and a total rating based on 
unemployability due to service-connected disabilities.  At 
the hearing in November 1998, the veteran indicated that in 
addition to treatment from the Salem-Roanoke VA medical 
facility and the VA Medical Center in Richmond, Virginia, she 
had received counseling at Veterans Centers in Roanoke and 
Richmond.  She also testified that she had received 
counseling services from the Community Outreach to Vietnam 
Era Returnees (COVER) located in Charlottesville, Virginia.  
A counselor with COVER testified at the November 1998 
hearing, and there is correspondence in the record indicating 
that the veteran began counseling with that agency in January 
1997.  Complete records from each of these sources could be 
pertinent to the veteran's claims and should be obtained.  In 
addition, the Board will request an additional VA psychiatric 
examination as an aid in assessment of the veteran's service-
connected dysthymia.  

The veteran's remaining service-connected disabilities 
include cervical strain and disc degeneration with soft 
tissue condition of the scapulothoracic area, rated as 20 
percent disabling, and thoracic strain with degenerative 
changes, rated as 10 percent disabling.  The issue of 
entitlement to an increased rating for thoracic strain with 
degenerative changes is currently in appellate status.  In 
conjunction with that issue, the veteran has argued that 
disabilities relative to the thoracic spine area and cervical 
spine area have been rated improperly.  The veteran asserts 
it was incorrect to rate the soft tissue condition of the 
scapulothoracic area with cervical strain and disc 
degeneration.  In addition, she contends that separate 
ratings should be assigned for disability of the cervical 
spine, for muscular disability in the area of the cervical 
spine, for disability of the thoracic spine and for muscular 
disability in the area of the thoracic spine, including soft 
tissue condition of the scapulothoracic area.  Entitlement to 
separate ratings has not been addressed explicitly by the RO, 
and this should be done as it is inextricably intertwined 
with the increased rating claim currently in appellate 
status.  

Relative to her service-connected musculoskeletal 
disabilities, the veteran has asserted that she has problems 
with chronic pain and that she experiences increased problems 
with repetitive motion, such as sweeping, mopping and other 
household or restaurant service activities.  In addition, her 
representative has argued in effect that the October 1996 VA 
spine examination report is inadequate because it does not 
provide a medical opinion as to whether and to what extent 
weakness or pain on repeated use could limit the veteran's 
functional capabilities.  An additional examination of the 
veteran in which the examiner addresses such matters would 
facilitate the Board's consideration of the increased rating 
claim related to the veteran's thoracic spine.  

At the November 1998 hearing, the veteran testified that she 
had received private and VA treatment for migraine headaches 
and that she believed the headaches were associated with her 
soft tissue condition, muscular problems and stress.  It 
appears that the veteran is attempting to reopen a claim for 
service connection for headaches, a claim which was denied in 
an unappealed rating decision of December 1982.  

The veteran has reported that she last worked in 1986 and 
that was as a part-time worker for a brief period at a 
McDonald's restaurant.  She has also reported that she 
started but did not finish a VA vocational rehabilitation 
program during which she took courses at a community college.  
The veteran's vocational rehabilitation folder is not 
currently with the claims files.  Her vocational 
rehabilitation records would be pertinent to her claim for a 
total rating based on unemployability due to service-
connected disabilities, and should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should obtain and associate 
with the veteran's claims files her 
complete VA vocational rehabilitation 
folder.  
2. The RO should request that the veteran 
identify names, addresses and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
from whom she has received treatment 
for migraine headaches and/or 
residuals of head trauma with 
concussion at any time since service 
or from whom she has recently received 
treatment or evaluation for dysthymia, 
for her service-connected thoracic 
strain with degenerative changes, or 
for her service-connected cervical 
strain and disc degeneration with soft 
tissue condition of the 
scapulothoracic area.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of all medical records 
identified by the veteran which have 
not been obtained previously.  In any 
event, with proper authorization, the 
RO should obtain and associate with 
the claims files clinical records for 
the veteran from COVER dated from 
January 1997 to the present, records 
from Veterans Centers in Roanoke and 
Richmond from the beginning of 
treatment to the present, and all VA 
outpatient records and any hospital 
summaries concerning treatment or 
evaluation the veteran may have 
received since May 1997.  
3. Thereafter, the RO should arrange for 
VA neurology and psychiatric 
examinations of the veteran to 
determine the nature and extent of any 
and all residuals of the head trauma 
with concussion, which occurred in the 
March 1982 automobile accident in 
service.  All indicated studies, 
including an MRI of the brain if 
needed, should be performed.  The 
physicians should be requested to 
review the entire medical record in 
the claims files, including the 
veteran's service medical records, and 
confirm or rule out a diagnoses of 
mood disorder secondary to cerebral 
contusion and personality change, due 
to direct physiological disorder, due 
to closed head injury (disinhibited 
type).  In addition, the psychiatrist 
should be requested to determine the 
nature and extent of the veteran's 
service-connected dysthymia and 
provide an opinion, with complete 
rationale, as to the functional 
impairment associated with that 
disability, including its effect on 
the veteran's employability.  The 
claims files, including a copy of this 
REMAND, and the veteran's VA 
vocational rehabilitation folder must 
be made available to the physicians 
for review, and the examination 
reports must reflect that a review of 
the claims files and vocational 
rehabilitation folders was made.  
4. The RO should also arrange for VA 
examination of the veteran by a board 
certified orthopedist, if available, 
to determine the severity of the 
veteran's service-connected cervical 
strain and disc degeneration with soft 
tissue condition of the 
scapulothoracic area and service-
connected thoracic strain with 
degenerative changes.  All necessary 
tests and studies, including range of 
motion studies in degrees, X-rays and 
any other special examinations deemed 
warranted, should be conducted, and 
all findings should be reported in 
detail.  With respect to cervical 
strain with disc degeneration, 
thoracic strain with degenerative 
changes and soft tissue condition of 
the scapulothoracic area, the 
physician should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
The specific functional impairment due 
to pain should be identified, and the 
physician should be requested to 
assess the extent of any pain.  The 
extent of any incoordination, weakened 
movement and excess fatigability on 
use should also be described.  The 
physician should also express for 
cervical strain, cervical spine disc 
degeneration, thoracic strain, 
thoracic spine degenerative changes, 
and soft tissue condition of the 
scapulothoracic area, opinions 
concerning whether there would be 
additional limits on functional use on 
repeated use or during flare-ups (if 
the veteran describes flare-ups) and, 
if feasible and appropriate, express 
this in terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the physician should so 
state.  The physician should also 
provide an opinion concerning the 
effect of the veteran's cervical 
strain, thoracic strain with 
degenerative changes and soft tissue 
condition of the scapulohumeral area, 
on her ability to work.  The rationale 
for all opinions expressed should be 
provided.  The claims files, including 
a copy of this REMAND, and the 
veteran's VA vocational rehabilitation 
folder must be made available to the 
physician for review.  
5. Thereafter, the RO should review the 
claims files and ensure that all 
development actions, including the 
medical examinations and opinions, 
have been conducted and completed in 
full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  
6. Then, the RO should undertake any 
other indicated development.  Then, 
the RO should adjudicate the issue of 
whether new and material evidence has 
been received to reopen a claim for 
service connection for migraine 
headaches and readjudicate entitlement 
to service connection for residuals of 
head trauma with a concussion.  In 
addition, the RO should readjudicate 
entitlement to an increased rating for 
dysthymia.  The RO should also 
consider whether separate ratings are 
warranted for cervical spine disc 
degeneration, for cervical strain, for 
thoracic spine degenerative changes, 
for thoracic strain, or for soft 
tissue condition of the 
scapulothoracic area.  If separate 
ratings are not assigned, the RO 
should readjudicate entitlement to an 
increased rating for thoracic strain 
with degenerative changes of the 
thoracic spine.  The RO should 
consider application of 38 C.F.R. 
§ 4.10 regarding the effect of the 
disability on the veteran's ordinary 
activity and should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4.  The RO should also 
consider application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain, 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
or pain on movement of a joint and 
38 C.F.R. § 4.59 regarding painful 
motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Also, the RO should 
readjudicate the issue of entitlement 
to a total rating based on 
unemployability due to service-
connected disabilities.  Finally, the 
RO should consider whether the case 
should be referred to the Director of 
the Compensation and Pension Service 
for extra-schedular consideration.  
7. If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction or a timely notice of 
disagreement is received with respect 
to any other matter, the RO should 
issue a supplemental statement of the 
case addressing all issues in 
appellate status.  The veteran and her 
representative should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 10 -


